Citation Nr: 1705177	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to December 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Central Office Board Hearing in July 2012.  A copy of that hearing transcript has been associated with the file.

This case was previously before the Board in November 2012, October 2014, and March 2016, at which times the Board remanded the case for additional development.

In September 2016, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

The Veteran's low back disability, diagnosed as degenerative disc disease and lumbar strain, first manifested more than one year after service discharge and is not etiologically related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  A pre-adjudicatory letter dated October 2006 fully satisfied the timing and content requirements of The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in January 2009, June 2013, and December 2014; and obtaining medical opinions in June 2013 and August 2016.  In March 2016, the Board instructed the RO to attempt to obtain worker's compensation records, VA treatment records since August 2008, and an addendum medical opinion if more records were obtained.  In an April 2016 letter, VA requested that the Veteran provide information related to his worker's compensation claim.  The Veteran did not respond to that letter, and the Board notes that, during a January 2009 VA examination, the Veteran reported there had been no award given for a worker's compensation claim.  The RO obtained VA treatment records from August 2008 through May 2016, and obtained an addendum medical opinion in August 2016.

During the July 2012 Central Office Board hearing, the undersigned Veterans Law Judge (VLJ) explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to the claims, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This analysis is applicable to a diagnosis of arthritis, which has not been formally diagnosed.  The diagnoses of degenerative disc disease and lumbar strain are not specifically listed as a chronic disease, and VA has not defined either of these diagnoses as among the chronic diseases.  See generally Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV. 

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for a low back disability.  He has a current diagnosis of degenerative disc disease of the lumbar spine and lumbar strain.  See December 2014 VA Examination.

The Veteran's August 1985 entrance examination did not indicate any low back problems.  In September 1989, service treatment records reflect that he was treated for lower back pain that had its onset two weeks prior.  Upon examination, there was no palpable back pain, and the Veteran could bend over to 90 degrees.  His October 1989 separation examination did not indicate any low back pain; further, an October 1989 report of medical history indicated back pain from one incident that was "ok now."

In March 1995, the Veteran sought chiropractic care for low back pain that began when he had been gardening the week prior.  He reported a similar episode of severe low back pain in service which had been diagnosed as moderate muscle contracture treated with electrical muscle stimulation.  The Veteran stated that this military treatment "was sufficient enough to get him through the pain and he has not had any discomfort until this most recent injury."  The chiropractor examined x-rays and noted subluxation at L4 with disc protrusion.  The chiropractor explained that the subluxation at L4 and subsequent disc protrusion was causing a compensatory lumbar curvature, and that much of the Veteran's low back problems had been ongoing for a number of years and "quite possibly since he was 24 and first injured his back in the army."  A May 1995 x-ray was interpreted as showing mild lumbar scoliosis, subluxation of L4 and an anatomical short leg on the right inducing pelvic and femoral head inferiority.  The Veteran continued to seek occasional chiropractic treatment.  See, e.g., October 2006 Private Medical Records.  In June 2000, the Veteran was treated for low back pain after attempting to lift a heavy truck tire.  An August 2002 visitation for low back pain reflected report of approximately 3 prior episodes, the first being in 1989 and the last being 3 years previous.

In February 2006, the Veteran visited VA to establish medical care.  At that time, he had low back pain rated at two out of ten at that time.  July 2007 VA treatment records contain a lumbar spine x-ray that reflected a normal lumbar spine.  A February 2008 MRI reflected normal lumbar alignment and mild disc degenerative disease.  

During a January 2009 VA examination, the Veteran reported injuring his back in service.  He also reported straining his back after service while moving an air conditioning compressor.  The examiner reviewed the claims file, examined the Veteran, and diagnosed him with mild disc bulges while noting no radiographic evidence of compression of the lumbar spine.  While the examiner opined that there did not appear to be any limitation to spine function, he could not determine an etiology without "mere speculation."

At a hearing before the undersigned in July 2012, the Veteran testified to first injuring his low back in service requiring treatment.  He had been loading track blocks, weighing 40 to 50 pounds apiece, into the back of a deuce and a half.  His treatment included electrical stimulation and light duty until his separation from service.  As for continuity of symptomatology upon separation, the Veteran testified to the following:

Q.  You didn't have any further complaints at that time?

A.  No, not a thing.

Q.  Why do you believe that incident was the inception of your current disability?

A.  Well the - it was the first time I ever had a back problem.  And it wasn't until I was working as a mechanic for several years that it triggered again, or a couple of years - is when it came back again.  At that time, I wasn't even doing anything, heavy lifting.

During a June 2013 VA examination conducted by a medical doctor, the examiner reviewed the claims file and examined the Veteran.  At that time, the Veteran reported a history of "intermittent discomfort" following his in-service injury.  The examiner diagnosed chronic lumbosacral strain.  He noted that the Veteran was over 45, and opined that the diagnosis was related to normal aging, and more than likely not a service related disability.

In June 2013, VA sought an additional medical opinion by a medical doctor.  Upon reviewing the claims file, the examiner provided a detailed overview of the Veteran's treatment history.  The examiner noted the March 1992 private medical record indicating L4 subluxation as well as subsequent x-ray and magnetic resonance imaging (MRI) scans.  The examiner determined that 2013 VA imaging which found well maintained alignment to likely be more accurate, as small private offices are less likely to adhere to strict standards when obtaining imaging.  It was further explained that soft tissue cannot be observed on plain films therefore 'associated disc protrusion" cannot be observed.  The examiner opined that the low back disability was less likely than not related to service, reasoning that it was consistent with the normal aging process.

During a December 2014 VA examination, the examiner reviewed the claims file and examined the Veteran.  The examiner lumbar spine diagnosed degenerative disc disease and lumbar strain.  Upon examination, the Veteran's lumbar range of motion was normal.  He manifested no ankylosis or intervertebral disc syndrome.  The examiner opined that the low back disability was less likely than not incurred in service.  The examiner noted the in-service treatment and the separation examination stating that the back was okay.  The examiner reviewed the March 1995 private medical record, and noted that the chiropractor determined there was L4 subluxation.  The examiner further noted no evidence of an actual formal x-ray reading, and pointed out that 2007 and 2013 x-rays reflected no subluxation.  Finally, the examiner opined that the in-service injury that had resolved by separation from service less likely than not progressed into the current disability.

Because additional VA treatment records were associated with the Veteran's claims file, VA obtained an addendum opinion from the December 2014 examiner.  In her August 2016 addendum opinion, the examiner again reviewed the claims file and determined the low back disability was less likely than not etiologically related to service.  She again noted the March 1995 private medical record indicating subluxation of the lumbar spine, but also noted that subsequent x-rays in 2007 and 2013 showed no subluxation.  Further, she noted the 2007 MRI reflecting degenerative disc disease, and opine that the 18-year gap between that MRI and the in-service injury made it less likely than not that the in-service injury progressed into the current disability.

The Board finds the VA examiner's December 2014 opinion and August 2016 addendum opinion to be the most probative evidence concerning the etiology of the Veteran's low back disability.  These opinions provide an in-depth rationale based on an examination of the Veteran, review of radiographic findings and a review of the claims file.  This examiner concluded that the Veteran's current radiographic findings were more consistent with age-related changes and that the in-service injury less likely than not progressed into the current lumbar spine disability.

On the other hand, the March 1995 private chiropractor indicated that the Veteran's low back disability was quite possibly related to service based upon x-rays showing subluxation at L4 with disc protrusion, and reasoning that such abnormalities were causing a compensatory lumbar curvature that had been ongoing for a number of years.  However, the June 2013 independent medical examiner explained that the chiropractor reading was not supported by the overall evidentiary record explaining that disc protrusion cannot be seen by x-ray examination and explaining the likely inadequacies of the standards used by the x-ray by the chiropractor.  The 2014 VA examiner also explained that the findings reported by the chiropractor were not shown on x-ray examination in 2007 and 2013, which did not show subluxation.  Overall, the Board finds that the well-reasoned analyses of the VA and independent examiner substantially reduces the probative value of the chiropractor's opinion as these opinions persuasively undermine the basis for the diagnosis of subluxation of L4 with disc protrusion which supported the nexus opinion.

During his July 2012 Central Office Board hearing, the Veteran testified that he initially hurt his back while lifting tank track blocks in service, and was placed on light duty until discharge.  See also February 2007 and March 2008 Veteran Statements.  He further testified that he injured the same portion of his back while working as a mechanic in 1996.  In a March 2008 statement, the Veteran indicated that he injured his low back in 2006 while moving an air conditioning compressor.  He has provided somewhat inconsistent descriptions of continuity of symptomatology.  For example, at discharge, the Veteran described on incident of back pain but was "ok now."  In March 1995, when seeking chiropractic care for low back pain that began when he had been gardening the week prior, he reported the in-service incident and treatment stating that the military treatment "was sufficient enough to get him through the pain and he has not had any discomfort until this most recent injury."  He provided similar testimony before the undersigned stating that he did not have any similar back problems until a couple of years after service.  However, at the June 2013 VA examination, the Veteran reported a history of "intermittent discomfort" following his in-service injury.

The Veteran is competent to report injuries to his back and continuity of symptoms since service.  His report of injuries during and after service is credible as they are consistent with the evidence of record.  However, his report of persistent and/or recurrent symptoms since service is unreliable.  As indicated above, his June 2013 description appeared to report recurrent symptoms since service.  This description is not consistent with his prior report upon service discharge, to the March 1995 private chiropractor or before the undersigned in July 2012.  To the extent the Veteran's report can be construed as describing recurrent symptoms since service, the Board finds that such report is not credible given his prior statements which reflected no recurrence of symptoms between 1989 and 1995.  The Board places greater probative weight to the Veteran's report of post-service symptoms upon his discharge in 1989 and to the March 1995 chiropractor as these statements were made more contemporaneous to the time period in question and made in the context of seeking appropriate medical diagnosis and treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, to the extent that the degenerative disc disease may fall under the definition of a chronic disease under 38 C.F.R. § 3.309(a), the Board finds that any allegation of chronicity of degenerative disc disease since service is not credible and, thus, service connection under 38 C.F.R. § 3.303(b) is not warranted.  The Veteran's reports of continuity would be insufficient to support a service connection award for lumbar strain as this diagnosis is not deemed a chronic disease under 38 C.F.R. § 3.309(a). 

Furthermore, the Veteran's own personal opinion as to the etiology of his low back pain does not constitute competent evidence of a nexus to service as he is not shown to possess the medical training and expertise to speak to medical diagnosis and etiology of a lumbar spine disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the December 2014 VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's low back disability and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The most probative evidence has not linked the Veteran's low back disability to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


